Citation Nr: 0715044	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for esophageal stricture on 
a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.


REMAND

The veteran contends that his current esophageal stricture 
was caused by acid build-up in his stomach due to his 
duodenal ulcer.  The record reflects that the veteran has 
been found to have chronic gastroesophageal reflux disease 
with recurrent esophageal strictures.  In the Board's 
opinion, the veteran has reasonably raised the issue of 
entitlement to service connection for gastroesophageal reflux 
disease on a secondary basis.  This issue has not been 
adjudicated by the RO.  It is inextricably intertwined with 
the issue on appeal and therefore must be adjudicated by the 
RO before the Board decides the issue on appeal.

Moreover, although the veteran was afforded a VA examination 
in October 2003, the examiner did not provide an opinion as 
to whether the esophageal stricture is etiologically related 
to the veteran's service-connected duodenal ulcer disability, 
not did he provide an opinion concerning the etiology of the 
veteran's gastroesophageal reflux disease.  Therefore, the 
Board is of the opinion that a new VA examination is 
warranted.

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with all required notice, to include notice 
concerning the disability-rating and effective-date elements 
of the claims in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and notice that he should 
submit any pertinent evidence in his possession.  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  With respect to both of his claims, 
the veteran should be provided all notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2006), to include notice in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and notice that he 
should submit any pertinent evidence in 
his possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any pertinent evidence, it should 
so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's 
gastroesophageal reflux disease and 
esophageal strictures.  Any indicated 
studies should be performed.  The claims 
folders must be provided to and reviewed 
by the examiner.  

Based upon the claims folders review and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's 
gastroesophageal reflux disease is 
etiologically related to his military 
service or was caused or chronically 
worsened by his service-connected 
duodenal ulcer disease.  The examiner 
should also provide an opinion concerning 
as to whether there is a 50 percent or 
better probability that the veteran's 
esophageal stricture was caused or 
chronically worsened by the service-
connected duodenal ulcer disability 
and/or the gastroesophageal reflux 
disease if the examiner determines that 
the reflux disease is related to service 
or the duodenal ulcer disease.

The rationale for each opinion expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the claim for service 
connection for gastroesophageal reflux 
disease and inform the veteran of his 
appellate rights with respect to this 
decision.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of all pertinent 
evidence and in light of all applicable 
legal criteria.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the requisite opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




